Citation Nr: 1624607	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  12-30 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a back disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for paresthesias, left leg, as secondary to a back disability.

3.  Entitlement to service connection for bilateral blindness.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral tinnitus.

5.  Entitlement to a total disability rating, due to individual unemployability (TDIU), based on service-connected disabilities, prior to October 22, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from August 1963 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of June 2011and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The Board must decide on its own whether new and material evidence sufficient to reopen the claims of entitlement to service connection for a low back disability and paresthesias, left leg has been received prior to considering the merits of those underlying issues.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in June 1994, the RO denied the Veteran's claims for service connection for a left leg injury.

2.  In an unappealed rating decision issued in July 2004, the RO denied the Veteran's claims for service connection for a back disability.

3.  The evidence associated with the claims file subsequent to the June 1994 and July 2004 denials includes evidence that is cumulative or redundant of the evidence previously of record and does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims for service connection for paresthesias, left leg or service connection for a low back disability.

4.  Bilateral blindness was not present in service or for years thereafter, and is not etiologically related to active military service.

5.  The 10 percent rating currently in effect for tinnitus is the maximum schedular rating, whether it is perceived in one ear or each ear; factors warranting an extraschedular rating are not shown.  

6.  The Veteran's service-connected disabilities do not preclude him from obtaining or maintaining substantially gainful employment consistent with his education and occupational background.


CONCLUSIONS OF LAW

1.  The evidence received since the June 1994 and July 2004 denials is not new and material, and the claims for service connection paresthesias, left leg and service connection for a back disability are not reopened.  38 U.S.C.A. § 5108 
(West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Bilateral blindness was not incurred in or aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  There is no legal basis for the assignment of a schedular rating higher than 10 percent for the Veteran's tinnitus.  38 U.S.C.A. §1155 (West 2014); 38 C.F.R. 
§ 4.87, Diagnostic Code 6260 (2015); Smith v. Nicholson, 19 Vet. App. 63 (2005) rev'd, 451 F.3d 1344 (Fed. Cir. 2006).

4.  The criteria for a total rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. § 1155 (West 2014); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material." 

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  
See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993). 

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 
38 C.F.R. § 3.156(a), does not create a third element in the reopening process, but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material.  See Shade v. Shinseki, 24 Vet. App.110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id.  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Simply stated, the standard is low, but it is a standard that needs to be met. 

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Analysis

In a June 2004 rating decision, the RO denied service connection for a low back disability, based on a finding that a chronic back condition or injury was not shown in service and there was no evidence of arthritis of the back within one year following the Veteran's release from active duty.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in June 2011.

The evidence of record at the time of the June 2004 denial included medical records noting that the Veteran had arthritis and muscle spasm of the lower back.  The evidence also included the Veteran's statements that he had injured his back in service, and that he had experienced low back pain off and on since that time.
The evidence added to the record since the June 2004 denial does not show that the Veteran had a low back disability in service or at the time of his discharge, and does not show that he was diagnosed with arthritis or any other low back disability within one year of his discharge in 1966.  

Absent evidence of a current low back disability, which has been shown to be related to the Veteran's active military service, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for a low back disability is not reopened.

In a June 1994 rating decision, the RO denied service connection for a left leg injury, based on a finding that a left leg injury was not shown during service, and there was no evidence of any neurological problems involving the left leg manifested to a compensable degree within one year following the Veteran's separation.  The Veteran did not file an appeal and the decision became final.  His current claim to reopen was submitted in March 2011.

The evidence of record at the time of the June 1994 denial includes the Veteran's statements that his left leg neurological symptoms were secondary to an in-service low back injury.  The evidence also included the report of an April 1994 VA examination showing that the Veteran was diagnosed with secondary paresthesias of the left lateral leg due to left low back strain.  

The medical evidence added to the record since the June 1994 denial does not show that the Veteran had a disability of the left leg, neurological or otherwise, in service or at the time of his discharge, and does not show that he was diagnosed with a left leg disability, including paresthesias of the left leg, within one year of his discharge in 1966.  The Board also notes that although the Veteran has submitted statements, reiterating his previous contentions that his left leg paresthesias is secondary to his claimed low back disability, he is not currently service-connected for a low back disability.  Therefore, these statements are redundant of evidence previously considered, and furthermore, are not material, as they do not raise a reasonable possibility of substantiating the Veteran's claim.

Absent evidence of a current left leg disability, which has been shown to be related to the Veteran's active military service or a service-connected disability, the newly received evidence does not raise a reasonable possibility of substantiating the claim.  As new and material evidence has not been received, the claim for service connection for paresthesias, left leg, is not reopened.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Analysis

The Board has reviewed this important issue carefully and in great detail.  The Veteran does not claim that he experienced vision loss or sustained an injury to the eyes during active duty.  Rather, he contends that because he was injured by a National Guard helicopter, he should receive service connection for his resultant bilateral eye disability.  See May 2011 and September 2011 statements from the Veteran.

The Veteran was not diagnosed as blind until many years after service, and there is no competent evidence to establish that his blindness is due to any event or incident of the Veteran's period of active duty.

Service treatment records are negative for complaints treatment or diagnosis of eye disease, including decreased vision or blindness, during active duty or at the time of the Veteran's discharge in 1966.

The post-service evidence of record shows that the Veteran was involved in an accident with a National Guard helicopter, causing trauma to the left eye and head, in August 1987, while working as a civilian police officer.  

Immediately following the accident, he began to experience decreased visual acuity, first in the left eye and then the right eye, and was subsequently diagnosed during private treatment in 1991 with irreversible cone/rod degeneration (causing continued vision loss), and in 1994 with retinal degeneration.  July 1992 private treatment records also note that the Veteran had loss of depth perception, secondary to his decreased vision in the left eye and decreased visual acuity in the right eye, which prevented him from driving and restricted his employability.  

On VA examination in April 1994, he was diagnosed as legally blind.

The post-service medical evidence of record shows initial complaints of decreased vision more than twenty years after the Veteran's discharge from active service.  These records do not indicate that the Veteran's current blindness is related to his active military service.  

With regard to the years-long evidentiary gap in this case between active service and the earliest manifestations of a visual defect, the Board notes that a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

There is no medical opinion of record addressing whether the Veteran's current bilateral blindness is related to his active service.  However, as noted above, the Veteran has not reported a continuity of symptomatology beginning in service, and there is no probative medical evidence, VA or private, indicating that his eye disability may be related to service. 

The Veteran is competent to report the symptoms of his eye disability; however, it would require medical expertise to say that the current bilateral blindness, diagnosed long after service, is related to service.  The Veteran, as a layperson, is not qualified to render an opinion concerning the medical cause of his eye disability.  38 C.F.R.  § 3.159(a)(1), (2) (2015).  In fact, some of the Veteran's own statements do not support the claim that it was his service that caused this severe problem. 

Accordingly, the Board must conclude that the preponderance of the evidence is against a link between the current disability and service.  As the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2014).

Increased Rating for Tinnitus

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015). 

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran. See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 . 

Tinnitus is evaluated under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.  This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2015); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal is denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Other Considerations

The Board has considered whether an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  In March 2015, the RO increased the Veteran's rating for his service-connected hearing loss to 100 percent, effective October 22, 2012.  In light of this fact, the Board finds that the symptomatology from the Veteran's tinnitus is more than adequately accounted for in the assigned rating criteria, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

TDIU Prior to October 22, 2012

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability 
must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common 
etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a). 

A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

VA policy is to grant TDIU, regardless of the percentages, when service connected disability actually renders a veteran unemployable.  38 C.F.R. § 4.16(b).  Where there is evidence that a veteran is unemployable by reason of service connected disability, but does not meet the percentage requirements, the Board is required to remand the claim, so that it can be referred to VA's Director of Compensation and Pension for adjudication in accordance with 38 C.F.R. § 4.16(b).

During the pendency of this appeal, in a March 2015 rating decision, the RO granted an increased schedular rating of 100 percent for the service-connected bilateral hearing loss, from October 22, 2012.  A TDIU constitutes a lesser benefit than a total schedular rating.  Thus, the issue of entitlement to a TDIU is effectively moot for the period beginning October 22, 2012.  VAOPGCPREC 6-99; 64 Fed. Reg. 52, 375 (1999); 38 U.S.C.A. § 1114; 38 C.F.R. § 3.350, 3.341, 4.16(a).  The remaining question, therefore, is whether the Veteran is entitled to TDIU prior to October 22, 2012.

The Veteran has reported that he has been unemployable due to his service-connected hearing loss since November 1994.

Prior to October 22, 2012, the Veteran was service-connected for bilateral hearing loss, rated as 70 percent disabling, and tinnitus, evaluated as 10 percent disabling.  He had a combined disability rating of 70 percent from March 28, 2011.  Therefore, he met the schedular criteria for a TDIU as of that date.  See 38 C.F.R. § 4.16(a) (2015). 

The record reflects that the Veteran has been granted Social Security disability benefits for his non-service-connected bilateral blindness.  Social Security Administration (SSA) records do not indicate that he is disabled due to is hearing loss and tinnitus.

Furthermore, a VA opinion was submitted in August 2011.  The examiner noted that the Veteran does demonstrate significant bilateral hearing loss, which would create occupational difficulties if he were required to communicate in a noisy work environment or if he were required to communicate over the telephone.  However, the examiner also noted that completely deaf individuals work and hearing loss is rarely disabling to the point of being unable to work in any capacity.  Therefore, only considering the current hearing loss and tinnitus, without regard to the Veteran's age, he opined that the current bilateral hearing loss and tinnitus should not impact the Veteran's ability to perform all types of physical or sedentary jobs to the degree that he would be rendered unemployable.  See August 2011 VA opinion.

The Board finds that although the evidence of record shows that the Veteran may have had some difficulty working due to his hearing loss and tinnitus during this time frame, the weight of the probative medical evidence shows that his service-connected disabilities do not preclude him from obtaining or engaging in substantially gainful employment.  In reaching this conclusion, the Board has considered the Veteran's lay assertions that his service-connected disabilities render him unable to work, and the Board recognizes that the Veteran is competent to describe his symptomatology.  However, the Board finds the objective medical evidence of record showing the level of severity of his disabilities to be more credible than his assertions.

Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran is not unemployable due to his service-connected disabilities and a TDIU is not warranted.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).  

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.

ORDER

New and material evidence has not been received to reopen a claim of entitlement to service connection for a low back disability, and the request to reopen is denied.

New and material evidence has not been received to reopen a claim of entitlement to service connection for paresthesias, left leg, due to a low back disability, and the request to reopen is denied.

Service connection for bilateral blindness is denied.

A rating greater than 10 percent for tinnitus is denied.

Entitlement to TDIU prior to October 22, 2012, is denied.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


